                                               Case 19-51205                  Doc 2     Filed 11/18/19       Page 1 of 11

                                                                          UNITED STATES BANKRUPTCY COURT
                                                                         MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               James                                  Scott                     Harris                         Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                   and list below the sections of the
                                                                                                                      plan that have changed.
 Debtor 2:               Jennifer                               Lepors                    Harris
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-2886

 SSN# Debtor 2: XXX-XX-                     xxx-xx-5125


                                                                                CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a               Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will             Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                         Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                        Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                               Case 19-51205              Doc 2   Filed 11/18/19        Page 2 of 11

        $2,790.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                    500.00            from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $              from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

              The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                          Creditor                                                                         Estimated Priority Claim
 Cabarrus County Tax Collector                                                                                                                            $0.00
 Credit Bureau                                                                                                                                            $0.00
 Employment Security Commission                                                                                                                           $0.00
 IRS                                                                                                                                                 $17,000.00
 NC Department of Revenue                                                                                                                             $3,000.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.
        b.        Maintenance of Payments and Cure of Default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence disbursements of installment
              payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment payments
              through the month of confirmation.

              Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
              control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
              installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

              The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
              objection is filed to such fee, expense, or charge.

             Creditor                                    Address of Residence           Current      Installment        Estimated                  If Current,
                                                                                          Y/N         Payment           Arrearage                    Indicate
                                                                                                                        Amount on                  by Debtor
                                                                                                                       Petition Date               or Trustee

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                               Case 19-51205                  Doc 2      Filed 11/18/19            Page 3 of 11

             Creditor                                    Address of Residence                     Current       Installment          Estimated         If Current,
                                                                                                    Y/N          Payment             Arrearage           Indicate
                                                                                                                                     Amount on         by Debtor
                                                                                                                                    Petition Date      or Trustee
 Home Point                         8509 Delamere Lane Charlotte, NC 28269                    Y                   $1,755.00                    $0.00 Debtor
 Financial                          Mecklenburg County
 Corporation                        3 bed, 3 bath, 2600 Sq. Ft.
                                    $275,000 appraisal value 2018

        c.        Claims to be Paid in Full by Trustee

             Creditor                Address of Residence                  Estimated               Monthly                     Monthly                 Contractual
                                                                             Claim                 Payment                      Escrow                  Interest
                                                                                                                               Payment                    Rate
 -NONE-

        d.       Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1. of this plan is
              checked.

             Creditor                  Address of Residence                  Estimated              Value of               Amount of                   Amount of
                                                                               Claim               Residence              Claims Senior                 Secured
                                                                                                                          to Creditor's                  Claim
                                                                                                                              Claim
 -NONE-

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                     Current     Installment          Estimated                If Current,
                                                                                                      Y/N        Payment             Arrearage                  Indicate
                                                                                                                                     Amount on                by Debtor
                                                                                                                                    Petition Date             or Trustee
 -NONE-

        c.        Claims to be Paid in Full by Trustee.

              Creditor                              Collateral                    Estimated             Monthly               Monthly Escrow             Interest
                                                                                    Claim               Payment                 Payment                    Rate

 -NONE-

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.

             Creditor                        Collateral                     Value of               Amount of                  Amount       Monthly              Interest
                                                                            Property                 Claims                      of        Payment                Rate
                                                                                                    Senior to                 Secured         to
                                                                                                   Creditor's                  Claim       Creditor
                                                                                                      Claim


4.3 Personal Property Secured Claims.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                               Case 19-51205                      Doc 2      Filed 11/18/19      Page 4 of 11


        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral                     Estimated               Monthly           Interest        Adequate             Number of
                                                                              Claim                 Payment             Rate          Protection           Adequate
                                                                                                                                       Payment             Protection
                                                                                                                                                           Payments
 -NONE-

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated               Monthly           Interest        Adequate             Number of
                                                                              Claim                 Payment             Rate          Protection           Adequate
                                                                                                                                       Payment             Protection
                                                                                                                                                           Payments
 Exeter Finance,                    2016 Hyundai                                  $19,125.00               $378.70         7.00%             $0.00
 LLC                                Santa Fe 40k miles
                                    NADA retail
                                    $21,250
 M&T Credit                         2012 BMW 6 Series                             $18,382.50               $364.00         7.00%             $0.00
 Services                           90,000 miles
                                    Convertable 2D
                                    650i
                                    NADA Clean Retail
                                    $20,425.00

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of      Amount of     Monthly         Interest    Adequate Number of
                           Amount of                                 Collateral       Claims     Secured Claim   Payment           Rate     Protectionn Adequate
                           Total Claim                                               Senior to                                               Payment    Protection
                                                                                    Creditor's                                                          Payments
                                                                                       Claim
 Bankers                      $42,089.13 All                         $1,591.89             $0.00    $1,591.89         $31.52          7.0
 Healthcare                              personal
 Group, LLC                              property
                                         of female
                                         D



        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                   Collateral                   Installment            Estimated Arrearage
                                                                                                                  Payment              Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                               Case 19-51205                Doc 2        Filed 11/18/19           Page 5 of 11


The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is 15-30%.

        b.       The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                               Case 19-51205         Doc 2     Filed 11/18/19          Page 6 of 11

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

        /s/ James Scott Harris                                                     /s/ Jennifer Lepors Harris
        James Scott Harris                                                         Jennifer Lepors Harris
        Signature of Debtor 1                                                      Signature of Debtor 2

        Executed on           November 18, 2019                                    Executed on     November 18, 2019
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Kristen Nardone                                                              Date:   November 18, 2019
 Kristen Nardone 28063
 Signature of Attorney for Debtor(s)

 Address:              241 Church St. NE
                       Concord, NC 28025
 Telephone:            704-784-9440
 State Bar No:         28063 NC


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                               Case 19-51205             Doc 2        Filed 11/18/19      Page 7 of 11

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: James Scott Harris                                                        )        Case No.
        Jennifer Lepors Harris                                                    )
        8509 Delamere Lane                                                        )
                         (address)                                                )
        Charlotte NC 28269-0000                                                   )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-2886                                                          )
 SS# XXX-XX- xxx-xx-5125                                                          )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402

Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

Bankers Healthcare Group, LLC
c/o CJC Law Office
201 Solar Street
Syracuse, NY 13204

Bankers Healthcare Group, LLC
Attn: Officer or Managing Member
10234 West State Road 84
Davie, FL 33324


 Access One
 PO Box 410806
 Charlotte, NC 28241-0806
 Allied Interstate
 PO Box 19326
 Minneapolis, MN 55419
 Amex
 Correspondence/Bankruptcy
 Po Box 981540
 El Paso, TX 79998
 Amex
 P.o. Box 981537
 El Paso, TX 79998
 Atrium Health
 PO Box 71108
 Charlotte, NC 28272
 Atrium Health
 PO Box 71108
 Charlotte, NC 28272
 Bankers Healthcare Group, LLC
 10234 W State Road 84
 Fort Lauderdale, FL 33324
 Barclays Bank Delaware
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                               Case 19-51205         Doc 2   Filed 11/18/19   Page 8 of 11

 Attn: Correspondence
 Po Box 8801
 Wilmington, DE 19899
 Barclays Bank Delaware
 Po Box 8803
 Wilmington, DE 19899
 Cabarrus County Tax Collector
 Box 707
 Concord, NC 28026
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Capital One
 15000 Capital One Dr
 Richmond, VA 23238
 Caro Federal Credit Un
 710 Pulaski St
 Columbia, SC 29201
 Caro Federal Credit Un
 710 Pulaski St
 Columbia, SC 29201
 Caro Federal Credit Un
 710 Pulaski St
 Columbia, SC 29201
 Carolinas Pathology
 PO Box 30637
 Charlotte, NC 28230
 Carolinas Pathology
 PO Box 30637
 Charlotte, NC 28230
 Chase Card Services
 Attn: Bankruptcy
 Po Box 15298
 Wilmington, DE 19850
 Chase Card Services
 Po Box 15369
 Wilmington, DE 19850
 Chase Card Services
 Attn: Bankruptcy
 Po Box 15298
 Wilmington, DE 19850
 Chase Card Services
 Po Box 15369
 Wilmington, DE 19850
 Chase Card Services
 Attn: Bankruptcy
 Po Box 15298
 Wilmington, DE 19850
 Chase Card Services
 Po Box 15369
 Wilmington, DE 19850
 Chase Card Services
 Attn: Bankruptcy
 Po Box 15298
 Wilmington, DE 19850
 Chase Card Services
 Po Box 15369
 Wilmington, DE 19850
 CHC Law Office
 Christopher J. Cali
 201 Solar Street
 Syracuse, NY 13204
 CHS Anesthesia Services Group
 PO Box 603050

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 19-51205         Doc 2   Filed 11/18/19   Page 9 of 11

 Charlotte, NC 28260-3050
 Citibank
 Attn: Recovery/Centralized Bankruptcy
 Po Box 790034
 St Louis, MO 63179
 Citibank
 Po Box 6241
 Sioux Falls, SD 57117
 Citibank/The Home Depot
 Attn: Recovery/Centralized Bankruptcy
 Po Box 790034
 St Louis, MO 63179
 Citibank/The Home Depot
 Po Box 6497
 Sioux Falls, SD 57117
 Credit Bureau
 ATTN: Officer or Managing Agent
 PO Box 26140
 Greensboro, NC 27402-6140
 CT Corporation System
 330 N. Brand Blvd.
 Suite 700; Attn: SPRS
 Glendale, CA 91203
 CT Lien Solutions
 PO Box 29071
 Glendale, CA 91209-9071
 CU Recovery
 26263 Forest Blvd.
 Wyoming, MN 55092-8033
 Dell Financial Services LLC
 Attn: President/CEO
 Po Box 81577
 Austin, TX 78708
 Dell Financial Services LLC
 Po Box 81607
 Austin, TX 78708
 Department of Education/Nelnet
 Attn: Claims
 Po Box 82505
 Lincoln, NE 68501
 Department of Education/Nelnet
 Po Box 82561
 Lincoln, NE 68501
 Department of Education/Nelnet
 Attn: Claims
 Po Box 82505
 Lincoln, NE 68501
 Department of Education/Nelnet
 Po Box 82561
 Lincoln, NE 68501
 Discover Financial
 Attn: Bankruptcy Department
 Po Box 15316
 Wilmington, DE 19850
 Discover Financial
 Po Box 15316
 Wilmington, DE 19850
 Employment Security Commission
 PO Box 26504
 Raleigh, NC 27611-6504
 Exeter Finance, LLC
 PO Box 204480
 Dallas, TX 75320-4480
 Healthcare Receivables
 PO Box 10168

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                             Case 19-51205           Doc 2   Filed 11/18/19   Page 10 of 11

 Knoxville, TN 37939-0168
 Home Point Financial Corporation
 Attn: Correspondence Dept
 11511 Luna Road; Suite 200
 Farmers Branch, TX 75234
 Home Point Financial Corporation
 4849 Greenville Avenue
 Dallas, TX 75206
 I C System Inc
 Attn: Bankruptcy
 Po Box 64378
 St Paul, MN 55164
 I C System Inc
 Po Box 64378
 Saint Paul, MN 55164
 IRS
 PO Box 7346
 Philadelphia, PA 19101-7346
 M&T Credit Services
 Attn: Bankruptcy
 Po Box 1288
 Buffalo, NY 14240
 M&T Credit Services
 1 Fountain Plz Fl 4
 Buffalo, NY 14203
 Nardone Law, PLLC
 PO Box 1394
 Concord, NC 28026
 NC Department of Revenue
 Bankruptcy Unit
 PO Box 1168
 Raleigh, NC 27602
 Nelnet
 Attn: Claims
 Po Box 82505
 Lincoln, NE 68501
 Nelnet
 Po Box 82561
 Lincoln, NE 68501
 Nelnet
 Attn: Claims
 Po Box 82505
 Lincoln, NE 68501
 Nelnet
 Po Box 82561
 Lincoln, NE 68501
 Portfolio Recovery
 Attn: Bankruptcy
 120 Corporate Blvd
 Norfold, VA 23502
 Portfolio Recovery
 120 Corporate Blvd Ste 100
 Norfolk, VA 23502
 Stern Recovery Services, Inc.
 415 North Edgeworth Street
 Suite 210
 Greensboro, NC 27401
 Stern Recovery Services, Inc.
 1102 Grecade Street
 Greensboro, NC 27408
 Stern Recovery Services, Inc.
 415 North Edgeworth Street
 Suite 210
 Greensboro, NC 27401
 Stern Recovery Services, Inc.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-51205           Doc 2   Filed 11/18/19    Page 11 of 11

 1102 Grecade Street
 Greensboro, NC 27408
 Syncb/Rooms To Go
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Syncb/Rooms To Go
 Po Box 965036
 Orlando, FL 32896
 Synchrony Bank
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank
 Po Box 965028
 Orlando, FL 32896
 Synchrony Bank/Amazon
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/Amazon
 Po Box 965015
 Orlando, FL 32896
 Synchrony Bank/Care Credit
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/Care Credit
 C/o Po Box 965036
 Orlando, FL 32896

 Date      November 18, 2019                                                       /s/ Kristen Nardone
                                                                                   Kristen Nardone 28063




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
